JUSTICE McCULLOUGH, specially concurring: I agree with the majority that the Commission’s order for an impartial medical examination was timely. Section 19(c)(2) specifically allows an appointment in stating "Should the Commission at any time during the hearing find that compelling considerations make it advisable to have an examination and report at that time, the commission may in its discretion so order.” (Ill. Rev. Stat. 1987, ch. 48, par. 19(c)(2).) As pointed out, the proceedings had not been concluded. Section 19(c) is most appropriate to be used in workers’ compensation proceedings. In the great majority of cases before this court, doctors, given a clear statement of facts and medical reports and procedures, reach opposite conclusions, giving the appearance of witness shopping by claimants and employers. Using the impartial medical examiner is a useful tool to make difficult decisions of causal connection, a benefit to both parties, to the Commission and the reviewing courts. We are being extremely generous to the claimant in finding he did not waive any objection to Dr. Sherman’s report. Claimant’s counsel, as pointed out in the record and Judge White’s order, withdrew his request for the doctor’s deposition and asked that the medical report be submitted as a Commission exhibit. The record is sufficiently clear to find waiver. I do not object to the majority’s remand only because section 19(c)(4) gives either party or the Commission the prerogative to "call the examining physician *** to testify” and "[a]ny physician so called shall be subject to cross-examination.” Ill. Rev. Stat. 1987, ch. 48, par. 138.19(c)(4). WOODWARD, J., joins this special concurrence.